Citation Nr: 1818523	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-01 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for chronic fatigue syndrome.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from December 1987 to December 1991.  

These matters come before the Board of Veterans' Appeals from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office, which, in pertinent part, denied service connection for tinnitus and chronic fatigue syndrome and confirmed and continued its previous denial of service connection for bilateral hearing loss.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in October 2016.  A copy of the transcript has been reviewed and associated with the claims file.  

Generally, where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  38 U.S.C. §5108; 38 C.F.R. § 3.156(a).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2017).  The last prior denial for entitlement to service connection for bilateral hearing loss was determined by the RO in a June 1992 rating decision.  At the time of the June 1992 rating decision, all of the Veteran's military personnel records were not associated with the claims file.  Additional, relevant service military personnel records have been added to the record since the last prior decision.  As such, the Board will reconsider the claim of service connection for bilateral hearing loss on a de novo basis, without the need for new and material evidence.


The issue of entitlement to service connection for chronic fatigue syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's pre-existing bilateral hearing loss was aggravated by military service.  

2.  The evidence is at least in equipoise as to whether tinnitus is the result of noise exposure during military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§  1110, 1153 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 C.F.R. §§ 1110, 1131, 1154(a) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In this decision, the Board grants entitlement to service connection for bilateral hearing loss and tinnitus.  As this represents a complete grant of the matters adjudicated herein, no discussion of VA's duty to notify and assist is necessary.  




Legal Criteria

Service connection will be granted for a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  

Service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but an award solely on this basis is only permissible if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).  

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (stating that lay person competent to testify to pain and visible flatness of his feet).  

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C. § 1111 (2012).  

A pre-existing injury or disease is considered aggravated by military service where there is an increase in disability during service, absent a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306(a) (2017).  

For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2017).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.304; 3.306 (b) (2017).  

For the purposes of applying laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt shall be given to the Veteran.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I.  Hearing Loss

The Veteran states that he currently has bilateral hearing loss as a result of in-service noise exposure.  

A review of the DD Form-214 and military personnel records reflects a military occupational specialty (MOD) of heavy wheel vehicle mechanic.  Furthermore, his service treatment records reveal that he was routinely exposed to hazardous noise.  Accordingly, the Board finds that a heavy wheel vehicle mechanic is a position consistent with noise exposure, which was confirmed by his service treatment records.  Therefore, in-service noise exposure is conceded.  

Service treatment records demonstrate that bilateral hearing loss was noted during the Veteran's entrance examination.  Specifically, the October 1987 entrance audiological examination revealed the pure tone thresholds in decibels as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
50
LEFT
5
0
5
35
55

Accordingly, the Board finds that the presumption of soundness does not attach in this case.  Rather, the presumption of aggravation applies.  38 U.S.C. §§  1111, 1137 (2012);  38 C.F.R. § 3.304(b).   

Having conceded in-service noise exposure, the question for consideration is whether the Veteran's pre-existing bilateral hearing loss was aggravated by his in-service noise exposure.  If an increase in disability is established, clear and unmistakable evidence that such increase was not beyond the natural progress of the disease is required to rebut the presumption of aggravation.  See 38 C.F.R. § 3.306(a).    

The Veteran was given a hearing profile and was provided an audiological evaluation in January 1989, which revealed the pure tone thresholds in decibels as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
15
45
LEFT
0
0
10
40
55

The Veteran was given a hearing profile and provided an audiological evaluation in May 1991, which revealed the pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
25
50
LEFT
10
5
10
45
60


During the Veteran's October 1991 separation examination, the audiologist assessed mid-to-moderate sensorineural hearing loss and noted pure tone thresholds in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
30
55
LEFT
5
0
10
50
60

A Compensation and Pension Examination was performed by a private audiologist in December 2009.  The examiner assessed the Veteran with average moderate sensorineural hearing loss in the right ear and moderately severe sensorineural hearing loss in the left ear.  The examiner noted that the entrance examination indicated a high frequency hearing loss, bilaterally, and the hearing evaluation at separation showed no significant change in thresholds.  Accordingly, she found that the Veteran's hearing loss was not caused by or a result of acoustic trauma in service.  

After a review of the evidence, the Board finds that the Veteran's pre-existing bilateral hearing loss was aggravated by his in-service noise exposure.  In this regard, the four audiological examinations in-service reveal a continuous increase in bilateral hearing loss at the 3000 Hertz level.  Specifically, the right ear reveals a 20 decibel shift and the left ear reveals a 15 decibel shift at the 3000 Hertz level.  Furthermore, in the right ear 5 decibel shifts were revealed at the 500 and 4000 Hertz levels and in the left ear 5 decibel shifts were revealed at the 2000 and 4000 Hertz levels.  

The Board acknowledges the negative opinion provided by the December 2009 examiner.  However, the examiner failed to provide any basis for her opinion indicating that the Veteran did not experience any significant threshold shift between his entrance and exit audiological examinations.  Furthermore, although implicitly acknowledging there was a threshold shift, albeit not significant in the examiner's opinion, the examiner failed to indicate whether this shift was due to the natural progression of the Veteran's pre-existing bilateral hearing loss.  Accordingly, the Board finds that there was an increase in severity of the Veteran's pre-existing bilateral hearing loss and there is not clear and unmistakable evidence to conclude that this threshold shift was due to the natural progression of hearing loss.  

Furthermore, the Board notes the Veteran's testimony indicating that he did not have a noticeable hearing loss prior to entering service and he began to notice his hearing loss during his time in service.  Furthermore, he was exposed to minimal noise post-service during his time as a framer and carpenter and would wear hearing protection when needed.  The Board finds that the Veteran's testimony is credible and he is competent to describe his hearing loss prior to service, during service, and post-service.  

In light of the evidence indicating a worsening of the Veteran's bilateral hearing loss in-service, service connection is warranted on the basis of aggravation.  See 38 C.F.R. §§ 3.102, 3.306; 38 U.S.C. § 5107 (b) (2017).   

II.  Tinnitus

The Veteran asserts that his tinnitus was incurred as a result of conceded in-service noise exposure, as discussed above.  

The evidence shows a current tinnitus disability.  See 01/13/2010, Medical Treatment Record-Non-Government Facility.  Accordingly, a present disability has been established by the evidence.  

Having established a current disability and conceded in-service noise exposure, the remaining question is whether the Veteran's tinnitus is due to noise exposure during military service.  

The Veteran testified at the hearing in October 2016 and indicated that he noticed ringing in his ears in service, which has progressively gotten worse since service.  

The Veteran was afforded a Compensation and Pension examination on a fee basis in December 2009, at which time the examiner assessed the Veteran with tinnitus.   The examiner concluded that the Veteran's tinnitus was not caused by or a result of the acoustic trauma in service because no claims of tinnitus were found in his file.  

After a review of the evidence, the Board finds that service connection for tinnitus is warranted.  

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.   Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  The Veteran is certainly competent to report tinnitus.

The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In making this determination, the Veteran has confirmed in-service noise exposure, and his description of in-service noise exposure and subsequent ringing in his ears is consistent with the circumstances of his service.  There is no persuasive evidence of record indicating that the Veteran's statements are not credible.  

The Board acknowledges the negative opinion provided by the December 2009 examiner, however, this examiner failed to take into account the Veteran's statements that he first experienced ringing in his ears while in service in 1991 and solely relied on the lack of documented evidence in his service treatment records to conclude tinnitus was not related to service.  Moreover, continuity of symptomatology alone is sufficient for an award of service connection for chronic diseases.  Walker, 708 F.3d at 1338.  VA deems tinnitus organic diseases of the nervous system.  See VA Under Secretary for Health Memorandum (October 1995); see also 67 Fed. Reg. 59033 -01 (Sept. 19, 2002); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease of the nervous system'").

In view of the foregoing, and in consideration of the credible lay statements, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current tinnitus is the result of military service.  In cases where the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 
1 Vet. App. at 53-54.




ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


REMAND

The Veteran asserts that he has chronic fatigue syndrome due to the environmental hazards he was exposed to in the Gulf War.  

A VA examination was performed in July 2010, at which time the examiner indicated that the Veteran had symptoms of chronic fatigue that would meet the criteria of chronic fatigue syndrome with unexplained persistent fatigue of longstanding duration or most probable predating the diagnosis of hypothyroid with symptoms of multi-joint pain.  The examiner indicated that the Veteran suffered from untreated depression and hypothyroidism, which were confounding variables for the diagnosis of chronic fatigue syndrome.  Given that the Veteran's depression and hypothyroidism remained untreated, the examiner concluded that he was not able to make a diagnosis of chronic fatigue syndrome at that time until his depression and hypothyroidism were treated.  

The Veteran's subsequent VA treatment records reveal that he began treatment and is taking medications for hypothyroidism and depression.  Specifically, he is taking levothyroxine for hypothyroidism and sertraline for depression.  The Veteran testified at the hearing in October 2016 and indicated that he continued to suffer from chronic fatigue following his treatment for hypothyroidism and depression.  

Accordingly, the Board finds that an addendum medical opinion is warranted in order for the July 2010 examiner to assess the Veteran's chronic fatigue following his treatment for hypothyroidism and depression.   Furthermore, the Board finds that the Veteran's updated VA treatment records from October 2014 to the present should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the Veteran's updated VA treatment records from October 2014 to the present.  

2.  After completion of #1, forward the claims file, including a copy of this remand, to the July 2010 examiner for an addendum opinion as to the etiology of the Veteran's fatigue.  (If the examiner is not available the file should be forwarded to another appropriate clinician for an opinion.  A new VA examination should be scheduled only if deemed necessary by the examiner).  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner should respond to the following questions:

(a)  Please state whether the Veteran's symptom of fatigue is attributable to a known clinical diagnosis, and if so please identify that diagnosis.  

(b)  For any disability in response to (a), is it at least as likely as not (probability of at least 50 percent) that any diagnosed disorder had its onset in and/or is otherwise etiologically related to the Veteran's period of active service, including the environmental exposures during service in Southwest Asia during the Persian Gulf War?  

(c)  If the Veteran's fatigue is not attributable to a known clinical diagnosis, then is the Veteran's disability pattern consistent with: (1) a diagnosable but medically explained chronic multisymptom illness of unknown etiology; (2) a diagnosable chronic multisymptom illness with a partially explained etiology; or, (3) a disease with a clear and specific etiology and diagnosis?

The examiner must provide a comprehensive rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.  

3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case addressing all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


